DETAILED ACTION
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3 – 5, 9 – 13, 35 – 41, 49, 51 – 55 and 59 – 60 are pending in the instant application.
Information Disclosure Statement
The information disclosure statement filed on January 14, 2022 has been considered by the examiner.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, Christine Goddard, on September 1, 2021.
	The amendments are as follows:
	Claim 41, page 4 lines 5 – 6:
The phrase “… wherein Form γ is characterized as having an X-ray powder diffraction pattern comprising a characteristic peak, in terms of 2θ (°), at about 16.5” should read as “… wherein Form γ is characterized as having an X-ray powder diffraction pattern comprising two or more peaks selected from, about 17.7, about 21.4, about 21.8, and about 23.1”.

Conclusion
Claims 1, 3 – 5, 9 – 13, 35 – 41, 49, 51 – 55 and 59 – 60 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sagar Patel/Examiner, Art Unit 1626     

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626